Exhibit 10.1

 

 

 



EMPLOYMENT AGREEMENT

This AGREEMENT made as of the 23rd day of September, 2020.

BETWEEN:

SILVER BULL RESOURCES, INC.

Suite 1610 – 777 Dunsmuir Street

Vancouver, BC, V7Y 1K4

(the “Company”)

AND:

CHRISTOPHER RICHARDS

                            

                                          

(the “Executive”)

WHEREAS:

A.       The Company has agreed to employ the Executive as the Company’s Chief
Financial Officer; and

B.       The Company and the Executive have agreed that the Executive’s
employment shall be on the terms and conditions of employment stated herein.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the forgoing
recitals and of the mutual covenants, agreements and representations contained
herein and other valuable consideration given by each party hereto to the other,
the receipt and sufficiency of which are hereby acknowledged by each of the
parties, the parties hereby agree as follows:

1.                                          DEFINITIONS

1.1                                      Unless otherwise defined in the body of
this Agreement, defined terms have the meanings ascribed to them in Schedule “A”
of this Agreement.

2.                                          EMPLOYMENT

2.1                                      Position. The Company agrees to employ
the Executive as the Chief Financial Officer, reporting to the Chief Executive
Officer. The Executive shall perform, observe and conform to such duties and
instructions as from time to time are lawfully assigned or communicated to the
Executive on behalf of the Company and on behalf of such affiliated companies
designated by the Company as requiring the services of the Executive and as are
consistent with his position.

1 
 

 

2.2                                      Service. During the term the Executive
shall:

(a)well and faithfully serve the Company and use his best efforts to promote the
best interests of the Company;

(b)unless prevented by ill health or injury, devote the whole of his working
time and attention to the business of the Company;

(c)comply in all material respects with any Company policies that may apply to
the Executive from time to time; and

(d)not, without the prior written consent of the Company, which consent may be
reasonably withheld in the sole discretion of the Company, engage in any other
business, profession or occupation, or become an officer, director, employee,
contractor for service, agent or representative of any other corporation,
partnership, firm, person, organization or enterprise.

2.3                                      Term. The term of this Agreement shall
be effective from September 28, 2020 (the “Effective Date”) and shall continue
until this Agreement and the Executive’s employment are terminated in accordance
with Section 4 of this Agreement.

3.                                          COMPENSATION AND BENEFITS

3.1                                      Salary. The Company shall pay to the
Executive $210,000 CDN (the “Base Salary”) per annum for all hours worked
discharging the duties of his employment, payable in accordance with the
Company’s regular payroll practices or on such other basis as mutually agreed
between the Company and the Executive. The Base Salary may be increased from
time to time in the sole discretion of the Board of Directors of the Company.

3.2                                      Annual Bonus. The Executive will be
eligible to receive an annual bonus based upon attaining the performance
criteria set by the Board of Directors of the Company (the “Annual bonus”). The
terms and conditions of any bonus plan implemented by the Company are subject to
modification from year to year by the Board of Directors of the Company in the
Company’s sole discretion. Whether the Executive has achieved the performance
criteria in any year shall be determined by the Board of Directors of the
Company, acting reasonably.

3.3                                      Stock Options. The executive will be
eligible to participate in the Company’s Stock Option Plan. Any stock option
grants will be at the sole discretion of the Board of Directors.

3.4                                      Group Benefits. The Executive will be
eligible to participate in the Company’s employee benefit plans, provided that
such participation will be subject to all terms and conditions of such plans
(including, without limitation, all waiting periods, eligibility requirements,
contributions, exclusions or other similar conditions and limitations). The
introduction and administration of the employee benefit plans is within the
Company’s sole discretion, and the Executive agrees that the introduction,
deletion or amendment of any of the benefits shall not constitute a breach of
this Agreement.

 

2 
 

 



3.5                                      Vacation. The Executive shall be
entitled to take four (4) weeks of paid vacation per year. The timing of
vacation will be subject to the Company’s business needs at the time.

3.6                                      Expenses. The Executive shall be
reimbursed by the Company for all reasonable expenses incurred in connection
with the Executive’s employment within a reasonable time after receipt of the
appropriate invoice or other documentation related to such expenses.

3.7                                      Other Perquisites. The Company agrees
to pay all reasonable costs associated with annual professional development fees
and membership dues incurred by the Executive related to the Executive’s
employment and to provide the Executive with reasonable time off of work to
attend certified accountant professional development courses.

3.8                                      Statutory Deductions. The Company shall
have the right to deduct and withhold from the Executive’s compensation any
amounts required to be deducted and remitted under the applicable provincial
laws or federal laws of Canada.

4.                                          TERMINATION OF AGREEMENT AND
EMPLOYMENT

4.1                                      Termination by Executive. The Executive
may terminate his employment with the Company by giving not less than ninety
(90) days written notice of resignation to the Company. At the time the
Executive provides the Company with notice of resignation, or at any time
thereafter, the Company shall have the right to elect to terminate the
Executive’s employment at any time prior to the effective date of the
Executive’s resignation, and upon such election, shall provide to the Executive
a lump sum payment equal to the Base Salary then in effect for the number of
days that remain outstanding to the effective date of the Executive’s
resignation.

4.2                                      Termination by Company Without Cause.
The Company may terminate this Agreement without Cause at any time by providing
the Executive with written notice of termination and a lump sum payment equal
to:

(a)nil if the Executive’s employment is terminated less than three (3) months
from the Effective Date;

(b)six (6) months of Base Salary if the Executive’s employment is terminated
more than three (3) months from the Effective Date but less than twelve (12)
months from the Effective Date; or

(c)after twelve (12) months from the Effective Date, six (6) months of Base
Salary, plus one (1) month’s Base Salary for each additional year of employment
from the Effective Date, up to a maximum of twelve (12) month’s Base Salary.

(d)If the Company terminates this Agreement without Cause within three (3)
months of a Change of Control of the Company, the Company must pay the Executive
twenty-four (24) months of Base Salary plus a lump sum payment equal to the
previous year’s bonus paid to the Executive.

 



3 
 

 

 

4.3                                      Termination By Executive Following a
Change of Control. The Executive may elect, within three (3) months of a Change
of Control of the Company to terminate his employment and this Agreement for any
reason upon providing written notice of termination to the Company. Upon receipt
of such notice of termination in accordance with this, the Company must pay the
Executive twenty-four (24) months of Base Salary plus a lump sum payment equal
to the previous year’s bonus paid to the Executive.

4.4                                      Termination by the Company for Just
Cause. Notwithstanding any other provision of this Agreement, the Company may on
written notice to the Executive immediately terminate this Agreement and the
Executive’s employment with the Company at any time for Cause, without notice or
pay in lieu of notice or any other form of compensation, severance pay or
damages.

4.5                                      Directorship and Offices. Upon the
termination of his employment with the Company, the Executive shall immediately
resign any directorship or office held in the Company or any respective parent,
subsidiary or affiliated companies of the Company and, except as provided in
this Agreement, the Executive shall not be entitled to receive any written
notice of termination or payment in lieu of notice, or to receive any severance
pay, damages or compensation for loss of office or otherwise, by reason of the
resignation or resignations referred to in this Section 4.5.

4.6                                      Annual Bonus Upon Termination. The
Executive’s participation in any and all annual bonus plans shall cease
immediately on the date the Executive receives or gives notice of termination of
this Agreement and the Executive shall only be entitled to receive any Annual
Bonus prorated to the date the Executive receives or gives notice of
termination.

4.7                                      Stock Options on Termination. The
vesting and exercise of any stock options granted to the Executive in the event
the Executive’s employment with the Company or this Agreement is terminated, for
any reason, shall be governed by the terms of the Stock Option Plan and any
applicable stock option agreement in effect between the Company and the
Executive at the time of termination.

4.8                                      No Additional Payments. The Executive
acknowledges and agrees that unless otherwise expressly agreed in writing
between the Executive and the Company, the Executive shall not be entitled, by
reason of the Executive’s relationship with the Company or by reason of any
termination of his employment by the Company, for any reason, to any
remuneration, compensation or other benefits other than those expressly provided
for in this Agreement. The Executive further acknowledges and agrees that any
amounts paid to the Executive pursuant to this Section 4 are inclusive of any
amounts that may be payable under any statute of Canada in respect of
compensation for length of service, notice of termination or severance pay.

5.CONFIDENTIAL INFORMATION

5.1                                      The Executive acknowledges that, by
reason of the Executive’s employment by the Company, the Executive will have
access to Confidential Information of the Company that the Company has spent
time, effort and money to develop and acquire. For the purposes of this
Agreement any reference to the “Company” shall mean the Company, and such
respective affiliates and subsidiaries as may exist from time to time.



4 
 

 

 

5.2                                      The Executive acknowledges that the
Confidential Information is a valuable and unique asset of the Company and that
the Confidential Information is and will remain the exclusive property of the
Company.

5.3                                      The Executive agrees to maintain
securely and hold in strict confidence all Confidential Information received,
acquired or developed by the Executive or disclosed to the Executive as a result
of or in connection with the Executive’s employment with the Company. The
Executive agrees that, both during his employment with the Company and after the
termination of his employment with the Executive, the Executive will not,
directly or indirectly, divulge, communicate, use, copy or disclose or permit
others to use, copy or disclose, any Confidential Information to any person,
except as such disclosure or use is required to perform his duties hereunder or
as may be consented to by prior written authorization of the Company.

5.4                                      The obligation of confidentiality
imposed by this Agreement shall not apply to information that appears in issued
patents or printed publications, that otherwise becomes generally known in the
industry through no act of the Executive in breach of this Agreement, or that is
required to be disclosed by court order or applicable law.

5.5                                      The Executive understands that the
Company has from time to time in its possession information belonging to third
parties or which is claimed by third parties to be confidential or proprietary
and which the Company has agreed to keep confidential. The Executive agrees that
all such information shall be Confidential Information for the purposes of this
Agreement.

5.6                                      The Executive agrees that documents,
copies, records and other property or materials made or received by the
Executive that pertain to the business and affairs of the Company, including all
Confidential Information which is in the Executive’s possession or under the
Executive’s control are the property of the Company and that the Executive will
return same and any copies of same to the Company immediately upon termination
of the Executive’s employment or at any time upon the request of the Company.

6.                                          RESTRICTED ACTIVITIES

6.1                                      Restriction on Competition. The
Executive covenants and agrees with the Company that the Executive will not,
without the prior written consent of the Company, at any time during his
employment or for a period of six (6) months following the termination of the
Executive’s employment, for any reason, either individually or in partnership or
in conjunction with any person, whether as principal, agent, shareholder,
director, officer, employee, investor, or in any other manner whatsoever,
directly or indirectly, advise, manage, carry on, be engaged in, own or lend
money to, or permit the Executive’s name or any part thereof to be used or
employed by any person managing, carrying on or engaged in a business anywhere
in Kazakhstan or the province of Coahuila, Mexico or other jurisdiction in which
the Company is carrying on the business of mineral exploration which is in
direct competition with the business of the Company. The restrictions set forth
in this Section 6.1 shall terminate and shall not apply to the Executive where
the Executive’s employment is terminated by the Company following a Change of
Control.



5 
 

 

 

6.2                                      Restriction on Solicitation. The
Executive shall not, at any time during his employment or for a period of six
(6) months after the termination of the Executive’s employment, for any reason,
without the prior written consent of the Company, for his account or jointly
with another, either directly or indirectly, for or on behalf of himself or any
individual, partnership, corporation or other legal entity, as principal, agent,
employee or otherwise, solicit, influence, entice or induce, attempt to solicit,
influence, entice or induce:

(a)any person who is employed by the Company to leave such employment; or

(b)any person, firm or corporation whatsoever, who is or was at any time in the
last twelve (12) months of the Executive’s employment a customer or supplier of
the Company or any affiliate or subsidiary of the Company, to cease its
relationship with the Company or any affiliate or subsidiary of the Company.

6.3                                      Corporate Opportunities. During the
term of this Agreement, the Executive will offer to the Company any investment
or other opportunity generally in the geographic area (in either the country of
Kazakhstan or the province of Coahuila, Mexico), and the business in which the
Company operates, of which he may become aware.  If after 10 working days the
Board of Directors of the Executive refuses the opportunity to participate in
the investment or venture, the Executive is free to seek other alternatives only
during his private time.

6.4                                      Restriction on Investments. The
Executive may make passive investments in companies involved in industries in
which the Company operates, provided any such investment does not exceed a 5%
equity interest, unless Executive obtains consent to acquire an equity interest
exceeding 5% by consent of the Chief Executive Officer and the Chairman of the
Company.

7.                                          ENFORCEMENT

7.1                                      The Executive acknowledges and agrees
that the covenants and obligations under Sections 5 and 6 are reasonable,
necessary and fundamental to the protection of the Company’s business interests,
and the Executive acknowledges and agrees that any breach of these Sections by
the Executive would result in irreparable harm to the Company and loss and
damage to the Company for which the Company could not be adequately compensated
by an award of monetary damages. Accordingly, the Executive agrees that, in the
event the Executive violates any of the restrictions referred to in Sections 5
or 6, the Company shall suffer irreparable harm and shall be entitled to
preliminary and permanent injunctive relief and any other remedies in law or in
equity which the court deems fit.

8.                                          GENERAL PROVISIONS

8.1                                      Cooperation and Assistance. The
Executive agrees that he shall, both during the term of this Agreement and
thereafter, fully co-operate with and assist the Company in the resolution of
complaints, claims or disputes against the Company, including without limitation
civil, criminal or regulatory proceedings.



6 
 

 

 

8.2                                      Use of Likeness. The Executive hereby
grants to the Company, its parent, subsidiary and affiliated companies, during
the term of the Executive’s employment with the Company, and for a period of one
(1) year after the termination of that employment for any reason, the right to
use the Executive’s name, likeness and biography in connection with the
advertising, sale and/or marketing of the Company’s, or its parent or affiliated
company’s, products or services.

8.3                                      Severability. If any provision of this
Agreement is declared unenforceable or invalid for any reason whatsoever, such
unenforceability or invalidity shall not affect the enforceability or validity
of any remaining portion of this Agreement, which remaining portion shall remain
in full force and effect with such unenforceable or invalid provisions shall be
severed from the remainder of this Agreement.

8.4                                      Survival. The Company and the Executive
expressly acknowledge and agree that the provisions of this Agreement, which by
their express or implied terms extend beyond the termination of the Executive’s
employment hereunder, or beyond the termination of this Agreement, shall
continue in full force and effect notwithstanding the termination of the
Executive’s employment or the termination of this Agreement for any reason.

8.5                                      Entire Agreement. The provisions of
this Agreement constitute the entire agreement between the parties and, except
as specifically provided in any incentive plans that may be implemented from
time to time after the Effective Date of this Agreement, supersede and cancel
all previous communications, representations and agreements, whether oral or
written, between the parties with respect to the Executive’s employment by the
Company.

8.6                                      Amendment. This Agreement may not be
amended or modified except by written instrument signed by the Company and the
Executive.

8.7                                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the province of British
Columbia and the federal laws of Canada applicable therein, which shall be
deemed to be the proper law hereof. The parties hereby attorn to and submit to
the jurisdiction of the courts of British Columbia.

8.8                                      Enurement. This Agreement shall enure
to the benefit of and be binding upon the parties hereto and their respective
heirs, executors, administrators, successors, personal representatives and
permitted assigns.

8.9                                      Assignment of Rights. The Company shall
have the right to assign this Agreement to another party as a successor
employer, provided that any such successor or assignee expressly assumes in
writing the Company’s obligations under this Agreement. The Executive shall not
assign his rights under this Agreement or delegate to others any of his
functions and duties under this Agreement without the express written consent of
the Company which may be withheld in its sole discretion.



7 
 

 

 

8.10                                  Affiliated Corporations. The Executive
acknowledges and agrees that all of the Executive’s covenants and obligations to
the Company, as well as the rights of the Company under this Agreement, shall
run in favour of and shall be enforceable by the parent, subsidiary and
affiliated companies of the Company. The Executive acknowledges that
notwithstanding references in this Agreement to affiliated companies of the
Company, this Agreement is between the Executive and the Company. The Executive
shall have no right to enforce this Agreement against any party other than the
Company unless this Agreement is assigned to any entity in accordance with
Section 8.9 of this Agreement.

8.11                                  Legal Advice. The Executive acknowledges
this Agreement has been prepared by the Company and that the Executive has had
sufficient time to review these documents thoroughly, including enough time to
obtain independent legal advice concerning the interpretation and effect of
these documents prior to their execution. By signing these documents, the
Executive represents and warrants that he has read and understood these
documents and that he executes them of his own free will and act.

IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the day and year first above written.

  SILVER BULL RESOURCES, INC.       Per:   /s/ Sean Fallis     Authorized
Signatory


 

 

 



SIGNED, SEALED AND DELIVERED by in the presence of:

 

/s/ David Xuan

  )
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

 

/s/ Christopher Richards

 

 Witness

 

David Xuan

  Christopher Richards  

Name

 

1610 - 777 Dunsmuir Street

     

Address

 

Vancouver, B.C.

 

 

 

Controller  

Occupation

 

 

 

 

 

8 
 

 

SCHEDULE “A”

DEFINITIONS

The following terms shall have the following definitions:

(a)“Board” means the Board of Directors of the Company;

(b)“Cause” has the meaning commonly ascribed to the phrase “cause” or “just
cause for termination” at common law and, without limiting the foregoing,
includes any of the following acts or omissions:

(a)the Executive’s gross default or misconduct during the Executive’s employment
in connection with or effecting the business of the Company;

(b)the Executive’s continued refusal or willful misconduct to carry out the
duties of his employment after receiving written notice from the Company of the
failure to do so and having had an opportunity to correct same within a
reasonable period of time from the date of receipt of such notice;

(c)theft, fraud, dishonesty or misconduct of the Executive involving the
property, business or affairs of the Company or in the carrying out of the
duties of his employment; or

(d)any material breach of this Agreement including any breach Sections 5, 6 or 7
of this Agreement;

(c)“Change of Control” means the occurrence of one or more of the following
events after the Effective Date of this Agreement:

(i)a sale, lease or other disposition of all or substantially all of the assets
of the Company,

(ii)a consolidation or merger of the Company with or into any other corporation
or other entity or person (or any other corporate reorganization) in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, own less than fifty percent (50%) of the outstanding voting
power of the surviving entity (or its parent) following the consolidation,
merger or reorganization; or

(iii)a transaction or series or related transactions pursuant to which any
person, entity or group within the meaning of Section 13(d) or 14(d) of the U.S.
Securities Exchange Act of 1934 (“1934 Act”), or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or an affiliate) acquires beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors; or

 



9 
 

 

 

(iv)a transaction or series of transactions pursuant to which (A) (i) any
person, entity or group within the meaning of Section 13(d) or 14(d) of the 1934
Act, or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or an affiliate)
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the 1934 Act, or comparable successor rule) of securities of the Company
representing at least twenty percent (20%) of the combined voting power entitled
to vote in the election of directors or securities of the Company that, upon
conversion or exchange of such securities, would represent at least twenty
percent (20%) of the combined voting power entitled to vote in the election of
directors, or (ii) a consolidation or merger of the Company with or into any
other corporation or other entity or person (or any other corporate
reorganization) in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than eighty percent (80%)
of the outstanding voting power of the surviving entity (or its parent)
following the consolidation, merger or reorganization and (B) in connection with
or as a result of such transaction or series of transactions, either (i)
one-half (or more) of the members of the Board of Directors of the Company
resign or are replaced with nominees designated by such person, entity or group
or (ii) the chief executive officer of the Company resigns or is terminated as a
result of such transaction or series of transactions.

 

(d)“Confidential Information” means all trade secrets, proprietary information
and other data or information (and any tangible evidence, record or
representation thereof), whether prepared, conceived or developed by an employee
of the Company (including the Executive) or received by the Company from an
outside source which is maintained in confidence by the Company or any of its
employees, contractors or customers including, without limitation:

(i)any ideas, drawings, maps, improvements, know-how, research, geological
records, drill logs, inventions, innovations, products, services, sales,
scientific or other formulae, core samples, processes, methods, machines,
procedures, tests, treatments, developments, technical data, designs, devices,
patterns, concepts, computer programs or software, records, data, training or
service manuals, plans for new or revised services or products or other plans,
items or strategy methods on compilation of information, or works in process, or
any inventions or parts thereof, and any and all revisions and improvements
relating to any of the foregoing (in each case whether or not reduced to
tangible form) that relate to the business or affairs of the Company or that
result from its marketing, research and/or development activities;

(ii)any information relating to the relationship of the Company with any
personnel, suppliers, principals, investors, contacts or prospects of the
Company and any information relating to the requirements, specifications,
proposals, orders, contracts or transactions of or with any such persons;

 

 

10 
 

 



 

(iii)any marketing material, plan or survey, business plan, opportunity or
strategy, development plan or specification or business proposal;

(iv)financial information, including the Company’s costs, financing or debt
arrangements, income, profits, salaries or wages; and

(v)any information relating to the present or proposed business of the Company.

(e)“Person” means an individual, partnership, association, company, body
corporate, trustee, executor, administrator, legal representative and any
national, provincial, state or municipal government; and

(f)“Stock Option Plan” means the 2019 Stock Option and Stock Bonus Plan for
Silver Bull Resources, Inc. as amended from time to time.



 

 



11 
 

 

 